                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              NO. 3:18-cv-580-GCM

 TRANSWORLD MEDICAL DEVICES,
 LLC,

                   Plaintiff,

 v.
                                                         ORDER
 CLEVELAND CLINIC FOUNDATION,
 CLEVELAND HEART, INC.,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Jon Michaelson, filed October 29, 2018 (Doc. No. 3).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Michaelson is admitted to appear before this

court pro hac vice on behalf of Plaintiff, TransWorld Medical Devices, LLC.

       IT IS SO ORDERED.


                                         Signed: November 5, 2018
